Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 1 of 15 PageID #: 198




                     UNITED STATES DISTRICT COURT

                   WESTERN DISTRICT OF LOUISIANA

                             MONROE DIVISION


 UNITED STATES OF AMERICA                   CRIMINAL NO. 3:14-00036

 VERSUS                                     JUDGE TERRY A. DOUGHTY

 CHRISTOPHER ADAM TAKEWELL                  MAG. JUDGE KAREN L. HAYES

                           MEMORANDUM ORDER

       Pending before the Court is Christopher Adam Takewell’s (“Takewell”)

 Motion for Reduction of Sentence in Accordance With 18 U.S.C. § 3582

 (Compassionate Release). [Doc. No. 55]. For the reasons set forth herein, the

 motion is DENIED.

 I. Background

       On September 25, 2014, Defendant, Christopher Adam Takewell, entered a

 guilty plea to One Count of Distribution of 50 Grams or More of

 Methamphetamine in violation of 18 U.S.C. §§ 841(1)(A)(vii) and (b)(1)(A)(viii).

 On January 5, 2015, Takewell was sentenced to a 120-month term of

 imprisonment.

       On May 19, 2020, Takewell filed a request to Staff of the Bureau of Prisons

 (“BOP”) requesting Compassionate Release/Reduction in Sentence based upon his
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 2 of 15 PageID #: 199




 alleged conditions of hypertension, obesity, and concerns associated with the

 coronavirus. On June 12, 2020, the BOP issued a written denial of his request on

 the grounds that Defendant’s medical history does not meet the criteria regarding a

 Compassionate Release/Reduction in his sentence for inmates with medical

 circumstances.     The denial also noted that the prison in which Takewell is

 incarcerated, FCI Schuylkill, did not have any confirmed COVID-19 staff or

 inmate cases as of June 12, 2020.

       On June 23, 2020, Takewell filed a Motion for Reduction of Sentence in

 accordance with 18 U.S.C. § 3582 (Compassionate Release) [Doc. No. 55]. In his

 motion, Takewell requests reduction in sentence under the Compassionate Release

 Statute, 18 U.S.C. § 3582(c)(1)(A) and asks the Court to reduce his sentence to

 time served. Specifically, Takewell alleges he is susceptible to being infected

 with COVID-19 due to obesity and hypertension.          Takewell has a projected

 release date of November 30, 2021, and has served approximately 64.2% of his

 full term (120 months) and 72.9% of his statutory term (full time minus credit for

 good conduct time).

 II. Jurisdiction

       Under the First Step Act, 18 U.S.C. § 3852(c)(1)(A) now allows prisoners to

 directly petition courts for compassionate release.     However, before filing a

                                          2
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 3 of 15 PageID #: 200




 motion with the court, prisoners must exhaust their administrative remedies by

 filing first with BOP). This requirement is jurisdictional.

       The Government concedes that Takewell has submitted a Petition for

 Compassionate Release to the Warden and received a response therefrom, resulting

 in this Court having jurisdiction to consider his Motion. Takewell has exhausted

 his administrative remedies, and the Court has jurisdiction to proceed with

 Takewell’s motion.

 III. Parties’ Arguments

       Takewell maintains that due to the COVID-19 pandemic, and his medical

 conditions of obesity and hypertension, he is at risk for the disease since he is

 unable to socially distance and take other precautions while he is in BOP custody.

 Takewell also claims that the state of Pennsylvania (where he is incarcerated), has

 one of the highest reported numbers of COVID-19 positive results in the country

 with about 80,000 cases.      Takewell further argues that due to his medical

 condition, “extraordinary and compelling circumstances” are present requiring the

 Court to reduce his sentence and release him.

       Takewell maintains if he were released that he would seek further drug

 counselling and that he would reside by himself at 1624 Park Loop Drive, Bastrop,

 Louisiana, at a residence owned by this brother, Matthew Takewell. Takewell

                                           3
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 4 of 15 PageID #: 201




 states that he has pre-arranged employment at Takewell Tire & Automotive in

 Bastrop, Louisiana.

        The Government admits that, although Takewell did not attach medical

 records, his medical records do reflect that he is obese and has hypertension. The

 Government maintains that considering all pertinent circumstances, including the

 18 U.S.C. § 3553(a) factors, and possible danger to the community, Takewell is

 not entitled to relief.

 IV. Law and Analysis

          A judgment, including a sentence of imprisonment, “may not be

    modified by a district court except in limited circumstances.” Dillon v. United

    States, 560 U.S. 817, 825 (2010). Under 18 U.S.C. § 3582(c), a court

    generally “may not modify a term of imprisonment once it has been imposed,”

    except in three circumstances: (1) upon a motion for reduction in sentence

    under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly

    permitted by statute or by Rule 35 of the Federal Rules of Criminal

    Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was

    sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

    3582(c)(2).    Takewell moves to modify his sentence under 18 U.S.C. §

    3582(c)(1)(A).

                                          4
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 5 of 15 PageID #: 202




          Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's sentence “if it

    finds that” (1) “extraordinary and compelling reasons warrant such a

    reduction” and (2) the reduction is “consistent with applicable policy

    statements issued by the Sentencing Commission.”

          Prior to 2018 only the Director of the BOP could file these kinds of

    compassionate release motions.     In 2018, Congress passed and President

    Trump signed the First Step Act, which among other actions, amended the

    compassionate release process. The First Step Act, § 3852(c)(1)(A), now

    allows prisoners to directly petition courts for compassionate release, upon

    exhausting their administrative remedies.

          After a prisoner exhausts his administrative remedies, a district court

    may reduce a defendant’s term of imprisonment if the court finds

    “extraordinary and compelling reasons warrant such a reduction” and “such a

    reduction is consistent with applicable policy statements issued by the

    Sentencing Commission.” 18 U.S.C. § 3852(c)(1)(A)(i).

    V. Extraordinary and Compelling Circumstances

          The     Sentencing    Commission’s      policy    statement    regarding

    compassionate release is consistent with the statute and provides, in pertinent

    part, as follows:

                                           5
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 6 of 15 PageID #: 203




          Upon motion of the Director of the Bureau of Prisons under 18
          U.S.C. § 3582(c)(1)(A), the court may reduce a term of
          imprisonment (and may impose a term of supervised release with
          or without conditions that does not exceed the unserved portion
          of the original term of imprisonment) if, after considering the
          factors set forth in 18 U.S.C. § 3553(a), to the extent that they
          are applicable, the court determines that—
              (1) extraordinary and compelling reasons warrant the
                     reduction; . . .

              (2)     the defendant is not a danger to the safety of any other person
                      or to the community, as provided in 18 U.S.C. § 3142(g); and

              (3)     the reduction is consistent with this policy statement.

    In the commentary following the policy statement, the Sentencing

    Commission       identifies   three   specific   reasons   that   are   considered

    “extraordinary and compelling” as well as one broader provision for reasons

    deemed “extraordinary and compelling.”

          1. Extraordinary and Compelling Reasons.—Provided the defendant

             meets the requirements of subdivision (2) [regarding absence of

             danger to the community], extraordinary and compelling reasons

             exist under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.—

             (i)      The defendant is suffering from a terminal illness (i.e., a

                   serious and advanced illness with an end of life trajectory). A

                   specific prognosis of life expectancy (i.e., a probability of death
                                             6
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 7 of 15 PageID #: 204




                   within a specific time period) is not required. Examples include

                   metastatic solid-tumor cancer, amyotrophic lateral sclerosis

                   (ALS), end stage organ disease, and advanced dementia.

            (ii)      The defendant is—

               (I)    suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment,

                      or

            (iii) experiencing deteriorating physical or mental health because
            of the aging process, that substantially diminishes the ability of the
            defendant to provide self-care within the environment of a
            correctional facility and from which he or she is not expected to
            recover.
                   (B) Age of the Defendant.—The defendant

                       (i) is at least 65 years old;

                       (ii) is experiencing a serious deterioration in physical or
                       mental health because of the aging process; and

                       (iii) has served at least 10 years or 75 percent of his or her
                       term of imprisonment, whichever is less.

                       (C) Family Circumstances.
                      (i) The death or incapacitation of the caregiver of the
                      defendant’s minor child or minor children.

                      (ii)The incapacitation of the defendant’s spouse or registered
                      partner when the defendant would be the only available
                      caregiver for the spouse or registered partner.

                      (D) Other Reasons.
                                              7
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 8 of 15 PageID #: 205




                       As determined by the Director of the Bureau of Prisons, there
                       exists in the defendant’s case an extraordinary and compelling
                       reason other than, or in combination with, the reasons
                       described in subdivisions (A) through (C).

 U.S.S.G § 1B1.13 cmt. n. 1.

        The defendant bears the burden to establish circumstances exist under which

 he is eligible for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). United

 States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex.

 May 14, 2020) (“[T]he defendant has the burden to show circumstances meeting

 the test for compassionate release.” (citing United States v. Stowe, No. CR

 H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United States

 v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr.

 24, 2020) (Petitioner has the “burden of showing the necessary circumstances, or a

 combination of circumstances, that would warrant relief under the compassionate

 release statute.”).

 VI. Analysis

        The only “extraordinary and compelling reason” cited by Takewell is

 medical condition – obesity and hypertension. This Court finds that Defendant

 has failed to meet his burden that extraordinary and compelling reasons exist

 under 18 U.S.C. § 3582 (c)(1)(A) to modify his prison sentence. The statute

 requires that extraordinary and compelling reasons that warrant a reduction are
                                             8
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 9 of 15 PageID #: 206




 “consistent with applicable policy statements issued by the Sentencing

 Commission,” and Takewell does not meet the criteria set forth in the policy

 statement.

                A. Medical Condition

       In his request, Takewell maintains his medical conditions are obesity and

 hypertension. Title 18. United States Code, Section 3582(c)(1)(A) requires that

 extraordinary and compelling reasons that warrant a reduction are “consistent with

 applicable policy statements issued by the Sentencing Commission.” The Court

 finds that Takewell’s     general complaint obesity and hypertension are not

 consistent with extraordinary or compelling circumstances as provided by the

 policy statement and its commentary. Takewell does not suffer from a terminal

 illness. He is not suffering from a serious physical or medical condition, serious

 functional or cognitive impairment, or deteriorating physical or mental health

 because of the aging process that “substantially diminishes the ability of the

 defendant to provide self-care within the…correctional facility.”       Id. at cmt.

 n.1(A)(ii)(I-III). As such, his alleged medical issues do not meet the extraordinary

 and compelling standard as set by the policy statement. See United States v.

 Roberts, Crim. Action No. 15-00135-01, 2020 WL 2130999, at *3 (W.D. La. May

 5, 2020) (“[Inmate’s] proffered reason of hypertension fails to meet the standard

                                          9
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 10 of 15 PageID #: 207




  for compassionate release based upon medical condition of the defendant.”).

        Takewell fails to show that his current condition is sufficiently severe to

  diminish his ability to provide self-care. See United States v. Mazur, Crim. Action

  No. 18-68. 2020 WL 2113613, at *1, 3-4 (E.D. La. May 4, 2020).

          B. Risk of COVID-19

        Does the risk of COVID-19 change Takewell’s medical assessment? This

  Court finds it does not. The Government acknowledges that Takewell is obese

  (BMI 38.1) which is a risk factor identified by the CDC as heightening the risk of

  severe injury or death, wer7 an inmate to contract COVID-19.           Takewell’s

  medical records also show hypertension, which has also been identified by the

  CDC as another risk factor.

        FCI Schuylkill (where defendant is housed) only as one r inmate COVID-19

  cases as of July 17, 2020. https://www.bop.gov/coronavirus.

        Additionally, the BOP has taken further action since the passage of the

  Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.

  116-136. Section 12003(b)(2) of the Act “expand[s] the cohort of inmates who

  can be considered for home release.” Pursuant to that provision of the CARES

  Act, on April 3, 2020, United States Attorney General William Barr issued a

  memorandum instructing the BOP to maximize transfer to home confinement “all

                                          10
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 11 of 15 PageID #: 208




  appropriate inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly

  situated BOP facilities where COVID-19 is materially affecting operations.” See

  Memorandum from Attorney General William Barr to Director of Bureau of

  Prisons, The Increasing Use of Home Confinement at Institutions Most Affected

  by COVID-19 (April 3, 2020), available at https://politi.co/2UV3JBi (last visited

  4/27/2020). In the same Memorandum, Barr writes that the BOP “give priority in

  implementing these new standards to the most vulnerable inmates at the most

  affected facilities.”Id. The BOP is currently reviewing prisoners to determine if

  temporary release to home confinement or some other type of release, removal, or

  furlough is appropriate, under the standards issued by the CDC on which persons

  are at heightened risk.      The BOP has released 4,600 prisoners to home

  confinement under its process, a 161% increase since Attorney General Barr’s

  initial memorandum dated March 26, 2020.        https://www.bop.gov/coronavirus/

  (last visited 07/06/2020).

        Courts have consistently held that “[g]eneral concerns about possible

  exposure to COVID-19 do not meet the criteria for extraordinary and compelling

  reasons for a reduction in sentence….” United States v. Clark, Crim. Action No.

  17-85-SDD-RLB, 2020 WL 1557397, at *6 (M.D. La. April 1, 2020). See also

  United States v. Raia, 954 F3d 594, 597 (3d Cir. 2020) (holding that the spread of

                                         11
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 12 of 15 PageID #: 209




  COVID-19 alone “cannot independently justify compassionate release, especially

  considering the BOP’s role, and its extensive and professional efforts to curtail the

  virus’s spread); Mazur, Crim. Action No. 18-68 at *1, 3-4 (holding that

  extraordinary and compelling reasons to grant compassionate release were not

  present for a prisoner diagnosed with myeloid leukemia and hypertension despite

  twenty-five percent of the inmate population testing positive for COVID-19).

  Therefore, the Court finds that the Defendant has failed to meet his burden that the

  conditions and Yazoo City Low and the potential exposure to COVID-19 present

  extraordinary and compelling circumstances according to 18 U.S.C. § 3582

  (c)(1)(A).

        Since Takewell has only “general concerns” about possible exposure to

  COVID-19, he is not entitled to compassionate release.

        C. Danger to the community

        In his request, Takewell maintains he is not a violent offender or any threat

  to society. Takewell asks for his sentence to be reduced to 10 years of probation

  with home confinement. The Court must consider whether a prisoner remains a

  danger to the community before granting compassionate release as required by

  U.S.S.G. § 1B1.12(2) with reference to 18 U.S.C. § 3142(g). Furthermore, 18

  U.S.C. § 3582 and the policy statement requires the Court to consider the

                                           12
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 13 of 15 PageID #: 210




  sentencing factors set forth in 18 U.S.C. § 3553(a).

        Section 3142(g) sets out the factors courts must consider in deciding whether

  to release a defendant pending trial. The factors weighing a petitioner’s danger to

  the community include “the nature and circumstances of the offense charged,” “the

  history and characteristics of the person,” including “the person's character,

  physical and mental condition, family ties, ... community ties, past conduct, history

  relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

  seriousness of the danger to any person or the community that would be posed by

  the person's release.” Similarly, § 3553(a), which sets forth the factors to consider

  in initially imposing a sentence, requires the Court to consider:

           (1) the nature and circumstances of the offense and the history and

              characteristics of the defendant; [and]

           (2) the need for the sentence imposed—

 (A)    to reflect the seriousness of the offense, to promote respect for the law,

        and to provide just punishment for the offense;

 (B)    to afford adequate deterrence to criminal conduct;

 (C)    to protect the public from further crimes of the defendant; and

        Additionally, Takewell has not demonstrated he will not pose a danger to the

  community if released, or that his release comports with the applicable §3553(a)

                                            13
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 14 of 15 PageID #: 211




  factors. Takewell has a criminal history dating back to 1993. In addition to the

  instant offense, he also has prior convictions for Possession of Diazepam with

  Intent to Distribute (1999), Introducing Contraband into a Penal Institution (2000),

  Possession of Methamphetamine (2007) and various misdemeanor offenses. He is

  a career offender with a criminal history category of VI. Takewell’s extensive

  criminal history supports the assertion that he is a poor candidate to be released.

  He has a pattern of continuing to commit narcotic violations, even while

  imprisoned. Even after he was sentenced to 9 years imprisonment in 1999, and 5

  years imprisonment in 2007, Takewell committed the crime of Distribution of

  Methamphetamine for which he is currently incarcerated.

        The Government also notes that Takewell has a history of failing to abide by

  conditions. He committed the offense for which he is currently incarcerated while

  on parole on multiple felony drug offenses. Takewell’s probation for his 1995

  Distribution of Marijuana conviction was revoked. Takewell was convicted of

  Contempt of Court in 1997 for failing to appear on Simple Battery charges. He

  also has a poor history of disciplinary violations while in BOP custody. Takewell

  has amassed 9 separate violations since 2018. (Government Exhibit B).

        Considering the 18 U.S.C. § 3553(a) factors, along with the factors in 18

  U.S.C. § 3142(g), Takewell is not entitled to compassionate relief.

                                           14
Case 3:14-cr-00036-TAD-KLH Document 62 Filed 07/17/20 Page 15 of 15 PageID #: 212




  VII. Conclusion

        For the forgoing reasons, it is ordered that the Motion for Reduction of

  Sentence in accordance with §3582 (Compassionate Release), [Doc. No. 55] filed

  by Christopher Adam Takewell is DENIED.

        MONROE, LOUISIANA this 17th day of July, 2020.



                                ___________________________________
                                TERRY A. DOUGHTY
                                UNITED STATES DISTRICT JUDGE




                                        15
